Exhibit BIMINI CAPITAL MANAGEMENT ANNOUNCES NEW STOCK SYMBOL – “BMNM” VERO BEACH, Fla. (April 8, 2010) - Bimini Capital Management, Inc. (OTCBB:BMNMD) ("Bimini Capital" or the "Company"), a real estate investment trust ("REIT"), today announced the new stock symbol assigned in connection with the one-for-ten reverse stock split of March12, 2010, “BMNMD”, will be changed.Beginning April 9, 2010, the Company’s Class A common stock will once again be reported on the OTC Bulletin Board under the stock symbol “BMNM.” The Company's shares were quoted on the OTC Bulletin Board under the stock symbol “BMNMD” for twenty (20) business days after the one-for-ten reverse stock split, commencing March 12, About Bimini Capital Management, Inc. Bimini Capital Management, Inc. is a REIT that invests primarily in, but is not limited to, residential mortgage-related securities issued by the Federal National Mortgage Association (Fannie Mae), the Federal Home Loan Mortgage Corporation (Freddie Mac) and the Government National Mortgage Association (Ginnie Mae). Its objective is to earn returns on the spread between the yield on its assets and its costs, including the interest expense on the funds it borrows. Statements herein relating to matters that are not historical facts are forward-looking statements as defined in the Private Securities Litigation Reform Act of 1995.
